Case 1:16-mc-00125-.]I\/|F Document 183 Filed 10/19/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Application of ACCENT DELIGHT
INTERNATIONAL LTD. AND XITRANS
FINANCE LTD. for an Order Pursuant to Case No. l6-mc-00125 (JMF)
28 U.S.C. § 1782 to Conduct Discovery for
Use in Foreign Proceedings

 

 

DECLARATION OF MARCUS A. ASNER

I, Marcus A. Asner, declare as follows:

l. I am an attorney licensed to practice law in the State of New York and admitted to
practice before this Court. l am a partner at the law firm of Arnold & Porter Kaye Scholer LLP
and counsel of record for Respondent Sotheby’s Inc. (“Sotheby’s”).

2. I submit this declaration in support of Sotheby’s opposition to Petitioners’ motion
to use documents previously obtained from Sotheby’s in a civil action in this Court.

3. Attached hereto as Exhibit A is a true and correct copy of an email dated June 29, n

2018 from Petitioners’ counsel Doug Lieb, Esq., of Emery Celli Brinckerhoff & Abady LLP.

I hereby declare under penalty of perjury that the foregoing is true and correct. Executed at

/(/&.../ Y¢rw€,. A/`/ on the/‘V"day Of October 201 S.M

,,
Marcus A. Asner

 

